DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 has been considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it does not appear to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  It is the Examiner's position that at least the chemical structure of formula (1) should be shown in the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–2 and 14–30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ha et al. US-20200365814-A1 (hereafter Ha).
Regarding claims 1–2 and 14–30, Ha discloses an organic light emitting device including: a first electrode; a second electrode; a first organic material layer and a second organic material layer provided between the first electrode and the second electrode, wherein the first organic material layer includes a compound of the Formula 1, and the second organic material layer includes a compound of the Formula 2 (¶ [0006]), wherein the first organic material layer includes a hole adjusting layer, where the hole adjusting layer is made up of two or more layers and the respective layers can independently include the compound of Formula 1 (¶ [0084]); and a light emitting layer (¶ [0082]), wherein the light emitting layer may comprise a fluorescent or phosphorescent dopant (¶ [0109])..  Ha discloses examples of the compound of formula (1) (¶ [0006]) including
    PNG
    media_image1.png
    328
    285
    media_image1.png
    Greyscale
(page 115).
The device comprising the compound of Ha meets claims 1–2 and 14–30.
For example, the compound shown above of Ha is a compound of the claims formula (1) wherein:
	X is an oxygen atom;
	R4 is a single bond bonded to f*;
	R5 to R8 and R1 to R4 that are not the single bond bonded to f* are each hydrogen;
	R11 to R17 are each hydrogen;
	R21 to R30 are each hydrogen;
	L1 is an unsubstituted arylene group having 6 ring carbon atoms and L2 is a single bond;
	n is 0;
	Ar1 is an unsubstituted fused arylene group comprising three benzene rings fused together (a phenanthrylene group) and Ar2 is an unsubstituted phenyl group; and
	Ar3 is an unsubstituted phenyl group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–30 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US-2018/0097178-A1 (hereafter "Mujica") in view of Ito et al. WO-2017022727-A1 (hereafter "Ito"), see the machine translation referred to herein as "Ito-MT".
Regarding claims 1–7 and 11–30, Mujica teaches an organic electroluminescent device comprising anode, cathode and at least one emitting layer, wherein a hole-transport layer and/or in a hole-injection layer comprises a compound of a formula (1), where the hole-transport layer may be directly adjacent to the emission layer (¶ [0171], ¶ [0180]), and wherein the light emitting layer may comprise a phosphorescent or fluorescent dopant (¶ [0174]).  Mujica teaches specific examples of the compound of formula (1) in paragraph [0157] including compound of formula (138) 
    PNG
    media_image2.png
    400
    248
    media_image2.png
    Greyscale
 (page 26).  Mujica teaches: the compounds are very highly suitable for use in a hole-transport layer or a hole-injection layer in electronic devices, such as, for example, in organic electroluminescent devices, in particular owing to their high hole mobility (¶ [0208]); the compounds have a relatively low sublimation temperature, high temperature stability and high oxidation stability and a high glass-transition temperature, which is advantageous both for the processability, for example from solution or from the gas phase, and also for use in electronic devices (¶ [0209]); and the use of the compounds in electronic devices, in particular employed as hole-transport or hole-injection material, results in high efficiencies, low operating voltages and long lifetimes (¶ [0210]).
Mujica does not teach a device comprising a compound as discussed above wherein Ar1 or Ar2 of formula (1) of Mujica is a terphenyl group instead of a biphenyl group.  However, Mujica teaches specific examples of Ar1 and Ar2 in paragraph [0080] including the biphenyl group of formula (39) 
    PNG
    media_image3.png
    169
    107
    media_image3.png
    Greyscale
 (¶ [0080], page 9) and groups comprising terphenyl groups of formula (40) to (58) and (62–63) (¶ [0080] pages 9–11).
Ito teaches an amine compound for use in an organic electroluminescent device (page 2, lines 27–30) in a hole transport region (page 26, lines 22–31).  Ito teaches amine compounds having a terphenyl group have excellent exciton resistance and electron resistance and make it possible to obtain a large life-improving effect as compared with compounds having a biphenyl group (Ito-MT, page 53, lines 2–9).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound of Mujica by replacing the biphenyl group with a group comprising a terphenyl, based on the teaching of Ito.  The motivation for doing so would have been to obtain excellent exciton resistance and electron resistance and make it possible to obtain a large life-improving effect, as taught by Ito.
The device comprising the compound of Mujica in view of Ito meets claims 1–7 and 11–30.
For example, the modified compound of Mujica in view of Ito is a compound of the claims formula (1) wherein:
	X is an oxygen atom;
	R2 is a single bond bonded to f*;
	R5 to R8 and R1 to R4 that are not the single bond bonded to f* are each hydrogen;
	R11 to R17 are each hydrogen;
	R21 to R30 are each hydrogen;
	L1 is an unsubstituted arylene group having 6 ring carbon atoms and L2 is a single bond;
	n is 0;
	Ar1 and Ar2 are each a substituted or unsubstituted phenyl group; and
	Ar3 is a substituted or unsubstituted phenyl group.

Regarding claims 8–10, Mujica in view of Ito teaches the device comprising the modified compound as discussed above with respect to claim 3.
Mujica in view of Ito does not specifically teach a compound as discussed above wherein one of the phenylene groups in Ar1 or Ar2 of the formula (1) of Mujica is a naphthylene group.
However, Mujica teaches the aromatic hydrocarbon groups on the nitrogen atom can be mutually converted among a phenyl group and a naphthyl group (¶ [0032]–[0034], ¶ [0079]).
Therefore, given the general formula and teachings of Mujica, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute any one of the three phenylene groups in Ar1 or Ar2 of the formula (1) of Mujica with a naphthylene group, because Mujica teaches the variable may suitably be selected as a phenylene or naphthylene group.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole-transport layer and/or in a hole-injection layer of the device of Mujica and possess the benefits as described above taught by Mujica.  See MPEP 2143.I.(B).
The modified compounds of Mujica in view of Ito read on claims 8–10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
WO-2019135665-A1 teaches compound of a formula 
    PNG
    media_image4.png
    204
    317
    media_image4.png
    Greyscale
(page 3) including compound 
    PNG
    media_image5.png
    150
    142
    media_image5.png
    Greyscale
(page 46); and
US 2016/0329492 A1 teaches compounds of a formula
    PNG
    media_image6.png
    172
    180
    media_image6.png
    Greyscale
(abstract) including compound 
    PNG
    media_image7.png
    298
    329
    media_image7.png
    Greyscale
 (page 15).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786